DAVIS, Presiding Judge
(concurring in part and dissenting in part):
T23 I agree with the majority's reasoning and conclusion regarding D.V.'s challenge to the juvenile court's ruling on the admissibility of the hearsay evidence. However, I disagree with the majority's conclusion that there was insufficient evidence for the juvenile court to find D.V. in contempt.
1] 24 I believe that the evidence before the juvenile court, particularly considered in its totality, was sufficient to establish that D.V. knew that running away from his foster placement was a violation of the juvenile court's orders. At the 2006 hearing that D.V. attended, the court clearly ordered D.V. into the custody of DCFS and expressly indicated that failure to comply with the court's order could result in his being found in con-terapt. Furthermore, the juvenile court took judicial notice of the fact that it had previously reiterated to D.V. on at least six occasions that he was in the custody of DCFS. D.V. argues that the court's order did not specifically mandate that he "comply with the terms of his placement" and that therefore the order did not put him on notice that he would be in contempt of court by running away from his foster placement. However, D.V. was clearly on notice that he had been ordered into DCFS custody and that he was obligated to comply with the court's order, so removing himself from that custody by running away was a clear violation of that order. Most significantly, D.V.'s caseworker opined that D.V. "knew what was expected of him," and testified that he had personally informed D.V. on multiple occasions of the potential consequences for running away from his foster placement. While the 2006 order certainly could have been more explicit, the fact that D.V. was subject to the order for three years prior to running away, during which time he was continually reminded by the court and his caseworker of the terms of the order, strongly suggests to me that D.V. knew what was required of him. Given this evidence, and in light of the deferential standard of review we must apply to sufficiency of the evidence challenges, see American Fork City v. Rothe, 2000 UT App 277, ¶ 4, 12 P.3d 108 ("When reviewing a bench trial for sufficiency of the evidence, we must sustain the trial court's judgment unless it is against the clear weight of the evidence, or if [we] otherwise reach[ ] a definite and firm conviction that a mistake has been made." (alterations in original) (internal quotation marks omitted)), I would affirm the juvenile court's contempt ruling.